IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE ESTATE OF:                          No. 81447
                 DENNIS JOHN CARVER, DECEASED.

                COLONIAL REAL ESTATE
                PARTNERSHIP, LTD.; AND JOHN
                HOULIHAN,                                                     FILED
                Appellants,
                vs.                                                           MAY 1 3 2022
                RHONDA MORGAN, PERSONAL                                    ELIZABETH A. BROWN
                                                                         CLERK OFAUPREME COURT
                REPRESENTATIVE OF THE ESTATE                             BY
                                                                                PUTY CLERK
                OF DENNIS JOHN CARVER,
                Res • ondent.

                                         ORDER OF AFFIRMANCE

                            This is an appeal from a district court order denying a petition
                to reopen an estate. Eighth Judicial District Court, Clark County; Trevor
                L. Atkin, Judge.
                            Appellants paid Commercial Plumbing and AC, owned by
                Dennis Carver, to store and eventually install plumbing equipment in one
                of their properties. Carver died before the equipment was installed. While
                respondent did not mail appellants a notice to creditors in the estate action,
                appellants learned of Carver's death during the time for a creditor to file a
                claim, but appellants failed to file a timely claim. Nine months after the
                Nevada estate closed, appellants petitioned to reopen the estate so they
                could file a creditor's claim and the district court denied that petition.
                            The district court did not abuse its discretion by denying
                appellants petition to reopen the estate. See Reid v. Scheffler, 95 Nev. 265,
                266, 592 P.2d 948, 949 (1979) (providing that this court reviews a district
                court's decision to grant or deny a motion to reopen an estate for an abuse
                of discretion). A district court has discretion to reopen an estate under NRS
SUPREME COURT
        OF
     NEVADA

(0) 1447A
                                                                                         2
                151.240. The party seeking tO reopen the estate has the evidentiary burden
                of presenting facts warranting the district court's favorable exercise of
                discretion. Cora? Coffee Co. v. Estate of Clark, 84 Nev. 208, 212, 438 P.2d
                818, 821 (1968) ("The burden is upon him who seeks to file a late creditor's
                claim in a probate proceeding to present facts to the trial court which justify
                favorable exercise of discretion.").
                            Appellants did not meet their burden of demonstrating they
                were a readily ascertainable creditor. While they assert that Commercial's
                office manager was aware of appellants deposit at the time of Carver's
                death and that they timely contacted respondent about installing their
                equipment, there is substantial evidence in the record supporting
                respondent's assertion that no claim was ever filed and that respondent was
                unaware of appellants' claim. The record is conflicting at best as to
                appellant's position that they were a readily ascertainable creditor, and
                because substantial evidence existed in support of respondent's position, the
                district court did not abuse its discretion in concluding that appellants did
                not meet their burden of demonstrating that they were a readily
                ascertainable creditor. See J & J Bldg. Contractors, Inc. v. Savage Constr.,
                Inc., 92 Nev. 590, 590, 555 P.2d 488, 489 (1976) (explaining that the district
                court's decision will not be disturbed if supported by conflicting, but
                substantial evidence).
                            Further, the district court properly concluded that appellants'
                creditor's claim was time-barred. A creditor has 30 days after receipt of a
                mailed notice to creditors or 90 days after a published notice to creditors to
                file a creditor's claim in an estate. NRS 147.040(2). If the creditor does not
                file a claim within these time limits, "the claim is forever barred" unless the
                creditor files the claim before the filing of the final account and
                demonstrates that the creditor did not receive notice or have actual notice
SUPREME COURT
     OF
     NEVADA
                                                       2
(0) 1947A
                   of the estate administration. NRS 147.040(3). "[K]nowledge of death or any
                   knowledge of the estate proceedings, coupled with failure to act after such
                   knowledge, are enough to support the lower court's discretion in denying a
                   late filing." Cont7 Coffee Co., 84 Nev. at 212, 438 P.2d at 821. Appellants
                   admitted to having actual knowledge of Carver's death during the time for
                   creditors claims to be filed, and thus, the district court did not abuse its
                   discretion in concluding that appellants' creditor's claim was time-barred.'
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                                     J.
                                                      Hardesty


                                                             A'14G-ii)               J.
                                                      Stiglich


                                                                                     J.
                                                      Herndon




                          'To the extent appellants contend the district court could not deny
                   appellants' petition without an evidentiary hearing, we conclude that
                   argument lacks merit. Appellants assert there was fraud upon the court,
                   but they did not properly raise the argument in an NRCP 60(b) motion, and
                   the evidence in the record belies that argument because there is no evidence
                   that fraud ever touched the Nevada estate. Further, an evidentiary hearing
                   would not be warranted merely because appellants asserted it was unclear
                   if the Nevada estate was ever closed, especially when the record does not
                   demonstrate the estate never closed.
SUPREME COURT
      OF
    NEVADA
                                                        3
(0) I947A ceiD).
                cc:   Hon. Trevor L. Atkin, District Judge
                      Carolyn Worrell, Settlement Judge
                      Flangas Civil Law Firm, Ltd.
                      Rhonda Morgan
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A